Smith, J.,
concurring. I concur in the conclusions, but not upon the ground that the judgment is a merger of the debt. That I regard as a mere fiction. The judgment no more merges or extinguishes the debt than does a promissory note merge the debt when given on settlement of an account, or on settlement of an unliquidated or disputed claim of any kind. But I concur solely on the ground that the defendant has had his day in court, and, failing there to interpose the bar to the action, and permitting judgment to go against him, he cannot now, when sued upon the judgment, interpose a defense which he might have interposed to the original action.